UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: BearlyBullish Fund Investor Class (BRBLX) SEMI-ANNUAL REPORT September 30, 2013 BearlyBullish Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Supplemental Information 17 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bearlybullish.com Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 Letter to Shareholders MARKET REVIEW – 2013 Q3 US equity market remained strong over the quarter, with the S&P 500 producing a total return of 5.25%. Much of the quarter was dominated by the prospect of the US Federal Reserve (Fed) tapering its quantitative easing program.The belief that this would be announced in September dampened risk appetite in August, hurting emerging markets in particular. The Fed’s surprise decision to delay tapering triggered a rally in September and equities delivered positive returns for the quarter overall. The Federal Reserve surprised the market with its decision to leave the pace of bond buying program unchanged. In its statement the members of Federal Open Market Committee cited three reasons to support their decision – (1) The increase in interest rates in recent months could slow the pace of improvement in the economy and labor market, (2) Inflation remains persistently below Fed’s 2 percent objective, (3) Potential for fiscal discord in Washington. The Fed was correct to worry about Washington’s ability to overcome the fiscal deadlock. The US Congress and Senate failed to come up a plan to fund the government by the end of September, leading to a shutdown for the first time in nearly two decades. The Eurozone took its first tentative step towards recovery, with the economy expanding 0.3% quarter on quarter in the three months to June. Growth was strongest in the core countries of Germany and France and the pace of economic contraction in the peripheral economies slowed. Economic data from the single currency bloc continued to improve. The composite purchasing managers’ index, a key forward looking indicator of economic health across both the manufacturing and services sectors, was 52.2 in September and firmly in expansionary territory. Consumer and business sentiment has also risen to multi-year highs. STANDARDIZED FUND PERFORMANCE (As of 9/30/13) Security 1yr. Inception(Cumulative) Inception (Annualized) BRBLX 28.82% 44.73% 17.49% BBOEVLUS 23.47% 35.90% 14.30% S & P Total Return 19.34% 39.77% 15.72% Inception performance is from fund inception on 06/15/2011. Gross expense ratio is 2.66%. The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-337-3707. The performance returns for the Fund reflect a fee waiver in effect. In absence of such waiver, the returns would be reduced.As stated in the prospectus, the Advisor has contractually agreed to waive fees and/or absorb expenses to ensure that total annual fund operating expenses do not exceed 1.49% through July 31, 2014. Shares redeemed within 90 days of purchase will be charged 1.00% redemption fee. SECTOR REVIEW (Percent of Fund’s Portfolio as of 09/30/2013) Financials – 24.80% We maintain a constructive view on banks and insurance companies as we see them benefitting from steepening yield curve. We like Bank of America (BAC) and Citigroup (C) as they continue adjust their expenses to a new regulatory environment in banking. We also like American International Group (AIG) and Genworth Financial (GNW), among other insurance companies. Both of them trade at considerable discounts to their book values. Registered Investment Advisor 1 Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 Industrials – 16.60% Our industrials portfolio consists of names that we believe will benefit from a recovery in the housing market. We maintain our view on housing even though rising interest rates have tempered the pace of this recovery. We believe this recovery will be driven by new household formation, which may outpace the supply of new homes for several years. These conditions are conducive to improving profitability of building products companies. We own USG Corp (USG), Masco (MAS) and Fortune Brands (FBHS) in this space. Communications – 10.80% Our investments in this sector are mainly in the internet industry. We stand behind the tectonic shifts created by e-commerce and the second leg of growth in internet usage, driven by mobile devices. At the end of the quarter, we held positions in Amazon (AMZN), Ebay (EBAY), Google (GOOG), Facebook (FB) and Yelp (YELP). Consumer Noncyclical – 10.60% Our exposure to this sector has been limited due to its rich valuation. We hold Perrigo (PRGO), Zoetis (ZTS) and Humana (HUM). Energy – 10.40% We continue to own EOG Resources (EOG) and Pioneer Natural Resources (PXD) that we believe will continue to benefit from their high quality shale assets and enhanced recovery techniques. We added Kodiak (KOG) to this list. We believe that its shale assets and the overall size of the company make it an attractive acquisition target. Consumer Cyclical – 9.40% We expect this sector to reap the benefits of the wealth effect created by a rising stock market and strengthening home prices. Presently, many of our holdings are related to the housing industry. We own Whirlpool (WHR), Mohawk (MHK) and Williams Sonoma (WSM). Technology – 8.50% We continue to hold Apple (AAPL) because we believe the exclusiveness of iOS makes it a sticky product. We also own Sandisk (SNDK) and Nvidia (NVDA). We believe they are well positioned to take advantage of an explosion in data for storage and computing, respectively. Basic Materials – 5.60% We have limited exposure to Basic Materials due to its heavy reliance on global GDP, especially emerging economies. We own CF Industries (CF) and Potash (POT). Cash - 3.40% OUTLOOK Everyone knows that the Fed will have to taper and cease bond buying, someday. They can’t just keep adding one trillion dollars to their balance sheet every year without either accelerating inflation or tanking the dollar. But, after a surprise decision in September to keep bond buying unchanged, the Fed has left investors wondering why the Fed changed its mind and where do we go from here. The critical question to ponder over is how high a rate can the economy withstand. No one really knows, but we’re beginning to find out after what we experienced during last 6 months. The increase of over 125 basis points in a 30-year mortgage during past 6 months seems to have hurt housing starts, pending home sales and mortgage refinancing applications. If expectations of taper create expectations of higher interest rates to the point that economic progress starts reversing, the Fed will have to readjust its policy. That is what may have happened in September meeting. If the Fed’s objective is to grow normally again, then it is likely that it will keep interest rates low until the aggregate demand can withstand rate increases. According to analyst estimates, 2013 should be the most profitable year in the 56 year history of S&P 500. While some investors argue that these elevated margins are not sustainable and could run into pressure from tighter labor markets in the quarters ahead, we believe that would be a better moment for the economy as tighter labor markets would encourage wage growth and consumer spending. While elevated margins may start compressing at some point, they are likely to be offset by higher revenue growth. The major risks to these assumptions pertain to a negative outcome due to an unsustainable fiscal policy in U.S., re-emergence of the Euro Crisis or an implosion in the highly leveraged investment driven Chinese economy. Registered Investment Advisor 2 Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 According to recent fund flows data, US equity mutual funds are having their best year in terms of inflows, following several years of redemptions. U.S. stock mutual funds have attracted more cash this year than they have in any year since 2004, according to fund-tracker Lipper. Investors have sent $76 billion into U.S. stock funds in 2013. From 2006 through 2012, they withdrew $451 billion1. As we witness the change in sentiment of individual investors this year, the first question that comes to mind is whether it is indicative of irrational exuberance. We think we are in the late innings of a mature bull market and there are some pockets of the stock market that appear to be irrationally priced, and we are largely staying away from such stocks. When adjusted for cash, market is trading above its average historical valuation range and that does not necessarily indicate that it is time to sell out of stocks. All it indicates is that one should not expect to outperform just by allocating to stocks. There are opportunities in individual stocks, although they are becoming harder to find. Lastly, we realize that the low returns available on safe investments such as savings accounts and U.S. government bonds are propelling the shift towards stocks, and that is unlikely to change any time soon. We will continue to add underappreciated stocks as long as the market offers that opportunity, but will not hesitate to raise cash when those opportunities dwindle. As always, we appreciate the confidence and trust you have placed in us and the management of your assets. Sincerely, Buddie Ballard Jr., CFA
